Sam Eobinson, Associate Justice, dissenting. Our present Constitution was adopted in 1874. Since that time the Legislature has passed hundreds of appropriation bills. Many times the validity of acts of the Legislature has been attacked on the ground that there was a violation of Art. 5, § 30 of the Constitution, which provides that bills other than general appropriation bills shall embrace only one subject. Never before has this Court held such an act unconstitutional because it embraced more than one subject. Fletcher v. Oliver, 25 Ark. 289 (construing the Constitution of 1868); Palmore v. State, 29 Ark. 248; Perkins v. DuVal, 31 Ark. 236; Worthen v. Badgett, 32 Ark. 496; State v. Sloan, 66 Ark. 575, 53 S. W. 47; Vincenheller v. Reagan, 69 Ark. 460, 64 S. W. 278; State v. Moore, 76 Ark. 197, 88 S. W. 881; Johnson v. Johnson, 84 Ark. 307, 105 S. W. 869; Urquhart v. State, 180 Ark. 937, 23 S. W. 2d 963. And, although many other states have a constitutional provision similar to the one under discussion here, the appellant has cited no case from any other jurisdiction holding that any act of any legislature violates such constitutional provision. And moreover, the majority opinion in the case at bar cites no such case. There are two well established principles of law that should prevail in the case at bar. First, the presumption of constitutionality of the Act. The law is firmly settled that acts of the Legislature are presumed to be constitutional and all doubt on the question of the constitutionality of an act should be resolved in favor of the act. In fact, before the courts should hold an act unconstitutional, the uneonstitutionality of the act ought to be shown beyond a reasonable doubt, and this Court has so held. In State v. Moore, 76 Ark. 197, 88 S. W. 881, the issue was whether an act was unconstitutional because it embraced more than one subject. There Judge McCulloch said: “The duty and power of courts to declare an act of the legislative body void because in conflict with the Constitution, either from want of constitutional power to enact it or from lack of observance of some of the forms or conditions imposed by the Constitution, is so plain and well established that we indulge in no discussion of that question at this time. It is equally well established, however, that such power should be exercised by the courts with great caution, and only when the terms of the Constitution have been plainly violated. Chief Justice Marshall, who first authoritatively announced the doctrine that courts possess such power, subsequently said: ‘ The question whether a law be void for its repugnancy to the Constitution is at all times a question of much delicacy, which ought seldom, if ever, to be decided in the affirmative in a doubtful case. The court, when impelled by duty to render such a judgment, would be unworthy of its station, could it be unmindful of the solemn obligation which that station imposes; but it is not on slight implication and vague conjecture that the Legislature is to be pronounced to have transcended its powers, and its acts to be considered void. The opposition between the Constitution and the law should be such that the judge feels a clear and strong conviction of their incompatibility with each other.’ Fletcher v. Peck, 6 Cranch, 87, 3 L. Ed. 162. A similar expression is given by the same learned court in the case of Ogden v. Saunders, 12 Wheat, 213, 6 L. Ed. 606, where Mr. Justice Washington said: ‘But if I could rest my opinion in favor of the constitutionality of the law on which the question arises on no other ground than this doubt so felt and acknowledged, that alone would, in my estimation, be a satisfactory indication of it. It is but a decent respect due to the wisdom, the integrity, and the patriotism of the legislative body by which any law is passed to presume in favor of its validity until its violation of the Constitution is proved beyond all reasonable doubt.’ Judge Cooley, in treating the same subject, says: ‘ The rule of law upon this subject appears to be that, except where the Constitution has imposed limits upon the legislative power, it must be considered as practically absolute, whether it operates according to natural justice or not in any particular case.....The judiciary can only arrest the execution of a statute when in conflict with the Constitution. It cannot run a race of opinions upon points of right, reason, and expediency with the lawmaking-power.’ Cooley’s Const. Lim. (7th Ed.) p. 236. The same learned author at another place (page 255) says: ‘The duty of the court to uphold a statute when the conflict between it and the Constitution is not clear, and the implication which must always exist that no violation has been intended by the Legislature, may require it in some cases, where the meaning- of the Constitution is not in doubt, to lean in favor of such a construction of the statute as might not at first view seem most obvious and natural. For, as a conflict between the statute and the Constitution is not to be implied, it would seem to follow, where the meaning of the Constitution is clear, that the court, if possible, must give the statute such a construction as will enable it to have effect.’ ‘ ‘ The same presumption is indulged in favor of the legislative enactment with reference to the form of the statute and the constitutional prerequisites and conditions as to the subject-matter of the legislation. Waterman v. Hawkins, 75 Ark. 120; Cooley, Const. Lim. p. 195.” The second principle of law applicable here is the construction the Legislature has placed on the constitutional provision involved. Heretofore the subject of an act has been considered by the Legislature to be whatever the Legislature chooses to make the subject. In the case at bar the subject of the Act is the redistribution of excess funds accumulated under the Revenue Stabilization Act to State institutions for the betterment of those institutions and the State. In the early days of the Constitution, when many of those who had a part in its architecture were still alive and active in affairs of state, and many of whom were members of the General Assembly, the Legislature of 1899 passed an act which clearly shows that the Legislature did not give Art. 5, § 30 a narrow construction and that the Legislature considered the subject of It to be whatever the Legislature chose to make the subject. Act 135 of 1899 made the following appropriations: “For care and repair of State House and grounds.— Arkansas Pump and Pipe Company, $180.50; Chas. T. Abeles & Co., $9; A. B. Cory, $25; Fones Bros. Hardware Co., $67.05; Arkansas Carpet and Furniture Co., $87.56. “For postage, expressage and stationery. — Arkansas Book and Paper Company, stationery supplies, $3.25; Wilson & Webb Book and Stationery Company, stationery supplies, $324.43. “For taxes erroneously paid into the State treasury. —A. W. Shirey, $14.48. “For contingent expenses, Governor’s office. — J. S. Whiting for examining State treasury, $200; Arthur Neill, for traveling expenses, $326; Postal Telegraph Company, for telegrams, $15.36; Western Union Telegraph Company, for telegrams, $236.35; Southwestern Telegraph and Telephone Company, for telephone messages, $18.90; Fones Bros. Hardware Company, for stove, etc., $22.10; Arkansas Carpet and Furniture Company, for picture frame, $7.15. “For salaries of Special Judges. — Geo. Sibley, $50; J. W. Phillips, $50; T. C. Trimble, $90; T. P. McGovern, $30; J. S. Townsend, $10; John O ’Neill, $10; W- H. Martin, $10; E. L. Westbrook, $10. “To pay Chas. F. Penzel Grocer Company. — Tobacco for Confederate Home for January, February and March, 1899, $83.49. “To pay Beal & Doyle Grocery Company. — Current expenses School for the Blind from February 15th to March 31st, 1899, three hundred and ninety-one and fifty-nine one-hundredths dollars ($391.59). ‘ ‘ To pay costs in suits in the Greene County Chancery Courts, $137.75. ‘ ‘ To pay G. H. Joslyn, four days as special judge, $40. ‘ ‘ To pay T. P. Atkins, seven days as special judge, $70. ‘ ‘ To pay C. F. Greenlee as special judge of the Monroe Circuit Court, ten days, one hundred dollars ($100). “To pay W. S. McCain as special chancellor of the Pulaski Chancery Court, two days, twenty dollars ($20). “To pay G. W. Norman, special chancellor of Chicot Chancery Court, one day, ten dollars ($10). ‘ ‘ To pay L. W. Gregg, as special judge of the Madison circuit court, one day, ten dollars ($10). ‘ ‘ To pay the chancellor of the Fourth Chancery District, $172.35, salary due him for the period beginning March 6th to April 1st, inclusive. ’ ’ In Ward v. Bailey, 198 Ark. 27, 127 S. W. 2d 272, the validity of Act 123 of the Acts of the General Assembly for the year 1939 was challenged with the allegation that it violated Art. 5, § 30 of the Constitution by embracing more than one subject. The Act was considered an appropriation measure, the same as the one in the case at bar, and required a majority of three-fourths of both houses of the General Assembly for passage. This Court held that it did receive such a majority. The Act provides for the payments of debts of the penitentiary, the Arkansas State Teachers College, the reimbursement of the Permanent School Fund, the Common School Fund, and authorized the purchase of Arkansas bonds. This Court held that the Act was not in violation of the Constitution. In 11 Am. Jur., p. 699, it is said: “The principle of contemporaneous construction may be applied to the construction given by the legislature to the constitutional provisions dealing with legislative powers and procedure. Though not conclusive, such interpretation is generally conceded as being entitled to great weight. Thus, it has been stated that contemporaneous construction of a constitutional provision by the legislature, continued and followed, is a safe guide as to its proper interpretation. Such contemporaneous construction affords a strong presumption that it rightly interprets the meaning and intention of a constitutional provision.....A practical construction acquiesced in for many years, although not truly contemporaneous with the adoption of the Constitution, is frequently resorted to in interpreting its provisions and may be sufficient to demonstrate that powers conferred by a statute are not inconsistent with the provisions of the fundamental law. ’ ’ Never before has this Court held an act of the Legislature to be in violation of Art. 5, § 30 because it embraced more than one subject. I do not think it should be done in this case, and I respectfully dissent.